Citation Nr: 1030550	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an effective date earlier than September 8, 
1998, for a total disability rating for compensation based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in May 2005 by the VARO 
in Waco, Texas, denying the Veteran's claim for service 
connection for diabetes mellitus, and a separate RO rating 
decision entered in January 2006, denying an earlier effective 
date for TDIU entitlement.  

Pursuant to his specific request, the Veteran was afforded a 
hearing before the Board, sitting at the RO, in January 2009, a 
transcript of which is of record.  At such hearing, the Veteran 
submitted additional documentary evidence, along with a written 
waiver for its initial consideration by the RO.  

The issue of the Veteran's entitlement to service connection for 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By its rating decision of April 1999, the RO found the 
Veteran entitled to a TDIU, effective from September 8, 1998; 
following written notice, dated later in April 1999, to the 
Veteran of the action taken and of his appellate rights, no 
timely appeal as to the effective date assigned was initiated.  

2.  Following separate action of the RO in May 2005, granting 
service connection for a generalized anxiety disorder and 
assigning a 30 percent rating therefor, effective from May 1996, 
the Veteran initiated a claim in July 2005 for an earlier 
effective date for TDIU entitlement.  

3.  The Veteran's July 2005 claim for an earlier effective date 
for TDIU entitlement lacks legal merit.  


CONCLUSION OF LAW

As a matter of law, the Veteran is not entitled to an earlier 
effective date for TDIU entitlement based on his July 2005 claim 
therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009), upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify a claimant of the information and evidence necessary to 
substantiate the claim.  Under 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009), VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.    

In this case, the Board finds that no further action is necessary 
with respect to the duties to notify and assist prior to 
consideration of the issue of an earlier effective date.  As set 
forth in more detail below, the facts in this case are not in 
dispute and the Veteran's appeal must be denied as a matter of 
law.  Thus, the Board finds that any deficiency in VA's notice or 
development action is harmless error.  Pratt v. Nicholson, 20 
Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  Neither the Veteran nor his 
representative argues otherwise.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. § 3.103(c)(2) (2009) requires that 
the Veterans Law Judge (VLJ) who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  At the Veteran's January 2009 hearing, there was a 
full exploration of the issue presented for appellate review and 
what exactly the Veteran was contending.  In addition, it was 
clarified that the Veteran was in fact not alleging entitlement 
to an increased rating for his anxiety disorder, as his prior 
correspondence may have indicated.  This is a unique case in 
which the law and not the facts are dispositive and, 
specifically, by law a stand alone claim for an earlier effective 
date has no legal merit in the absence of a valid claim for clear 
and unmistakable error (CUE) in the action assigning the original 
effective date.  That being the case, it is not relevant whether 
the VLJ specifically noted the element(s) of the claim(s) that 
was/were lacking to substantiate the claim(s) for benefits or 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either 
identified any prejudice in the conduct of the Board hearing.  To 
that extent, the Board finds that, consistent with Bryant, the 
VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claim(s) based 
on the current record.

In this case, the Veteran seeks an effective date earlier than 
September 8, 1998, for TDIU entitlement.  The sole basis upon 
which the Veteran relies is the RO's grant in May 2005 of service 
connection for a generalized anxiety disorder and its assignment 
of a 30 percent disabling, with the effective date of the grant 
of service connection and the 30 percent rating being retroactive 
to May 1, 1996.  He points out that, when the RO determined in 
April 1999 that he was entitled to a TDIU, only a combined 
disability evaluation of 70 percent for all service-connected 
disabilities was in effect, and also that the grant of service 
connection for an anxiety disorder retroactive to May 1996 
resulted in a combined disability evaluation of 80 percent from 
May 1, 1996.  So, in effect, it is his argument that if he were 
found to be unemployable as of September 1998 based on a combined 
rating of 70 percent, then he surely was unemployable dating back 
to May 1, 1996, when the 80 percent combined rating was made 
effective.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of increased 
compensation (including TDIU) "shall not be earlier than the date 
of receipt of application therefor."  38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies where the evidence demonstrates 
a factually ascertainable increase in disability during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides that 
the effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Shown by the record is that a TDIU claim was received by VA on 
September 8, 1998, and by its rating decision of April 1999, the 
RO granted TDIU entitlement, effective from September 8, 1998.  
At that time, service connection had been established for carpal 
tunnel syndrome of each wrist; degenerative joint disease of both 
shoulders, elbows, and neck; shin splints of each lower 
extremity; bilateral plantar fasciitis; an epidermal cyst; and a 
ganglion cyst of the right index finger.  A combined disability 
evaluation of 70 percent had been in effect since May 1996.  
Notice of the April 1999 action and of the Veteran's appellate 
rights, was furnished to him by the RO's letter, dated later in 
April 1999, following which he did not appeal within the 
applicable time period.  Neither he nor his representative 
contends otherwise.  Under these circumstances, the April 1999 
action in which an effective date for TDIU entitlement, September 
8, 1998, was established was rendered final.  38 U.S.C.A. 
§ 7105(c) (West 1991);38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 20002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).

The records also reflects that, at the time of the April 1999 
action described above, there was pending a claim for service 
connection for a psychiatric disorder and it was not finally 
adjudicated until entry of the RO's rating decision in May 2005, 
granting service connection for a generalized anxiety disorder 
with depression and assigning a 30 percent disability rating from 
May 1, 1996.  On that basis, the Veteran in July 2005 initiated a 
claim for an earlier effective date for TDIU entitlement in which 
he advanced the allegation that TDIU entitlement should revert 
back to May 1996.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that once a decision assigning an effective date has 
become final, as is the case here, a claimant may not properly 
file, and VA has no authority to adjudicate, a freestanding 
earlier effective date claim in an attempt to overcome the 
finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 
Vet. App. 296, 299 (2006).  The Court reasoned that to allow such 
claims would vitiate the rule of finality.  Id.

Although there are exceptions to the rule of finality and 
application of res judicata within the VA adjudication system, a 
new and distinct claim for an earlier effective date is not one 
of the recognized statutory exceptions to finality.  See Rudd, 20 
Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 
56-57 (2006) (discussing the types of collateral attack 
authorized to challenge a final decision by the Secretary).

In this case, the Veteran has not filed a claim for CUE in the 
April 1999 decision as to the assignment of the effective date 
for TDIU entitlement.  See 38 C.F.R. § 3.105(a) (2009); see also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The Board 
expresses no opinion on the eventual success of any future CUE 
claim, but points out to the Veteran that the proper way to 
assert error in a final decision would be through an allegation, 
brought to the RO, that the April 1999 rating decision granting 
TDIU entitlement in September 1998 contained CUE.  See 38 U.S.C.A 
§ 5109A (West 2002); see Moody v. Principi, 360 F.3d 1306, 1309 
(Fed.Cir.2004).  

The Board has considered the Veteran's contentions to the effect 
that the May 2005 decision discussed above changed the Veteran's 
disability picture as it existed in April 1999, when TDIU 
entitlement was established, requiring VA to readdress the 
effective date question.  Such contention is not without some 
logic, given the fact that his service-connected disabilities 
were found to be more disabling at an earlier point in time; 
however, the Court's decision in Rudd is a legal bar to the 
Veteran's claim and the Board is bound to follow the Court's 
precedent decisions.  Therefore, the only basis for challenging 
the effective date is a motion to revise the decision based on 
CUE.  

In summary, under the undisputed facts of this case, there is no 
legal entitlement to an effective date earlier than September 8, 
1998, for TDIU entitlement.  The Board has no alternative but to 
deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law is dispositive, the claim must be denied due to an 
absence of legal entitlement).

ORDER

An effective date earlier than September 8, 1998, for TDIU 
entitlement is denied


REMAND

At his recent hearing, the Veteran testified that there were 
inservice elevations of his blood sugar levels and that he was 
instructed by attending medical personnel toward the end of his 
lengthy period of service that he appeared to be a borderline 
diabetic.  He further testified that he was initially diagnosed 
as having diabetes mellitus in 1997 by P. Yarborough, Family 
Nurse Practitioner, at the Cove Clinic, Darnall Army Medical 
Center, Fort Hood, Texas, and that continued treatment of his 
diabetes was obtained at the VA Medical Center in Temple, Texas.  

Preliminary review of the folder indicates that both normal and 
abnormal blood glucose readings were obtained in service, 
including a readings of 96 milligrams in June 1995 and 118 
milligrams in December 1995, with notation that the normal range 
was from 70 to 110 milligrams.  A reading of 112 milligrams was 
obtained in July 1978.  

It is also evident that the Veteran has submitted some of the 
medical records compiled by the service department following his 
military retirement, including at least two records signed by P. 
Yarborough, neither of which denote a diagnosis of diabetes 
mellitus.  It is unknown whether all pertinent service department 
treatment records compiled postservice are now on file, and based 
on the Veteran's assertion that P. Yarborough diagnosed his 
diabetes in 1997, remand to request any such records not 
currently on file is advisable.  

The record also indicates that the Veteran in May 2006 submitted 
to VA a copy of a February 2001 decision by an Administrative Law 
Judge of the Social Security Administration (SSA) in which he was 
found to be totally disabled as of April 1999.  Such decision did 
not specifically reference the Veteran's claimed diabetes 
mellitus, but set forth that that one or more medical 
consultations and records from Darnall Army Community Hospital 
were obtained and reviewed.  Given that SSA records were not 
previously requested or obtained by the RO, efforts to obtain all 
pertinent medical records utilized or developed as part of its 
claims processing are found to be in order.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as 
to an issue that must be resolved by VA, any relevant findings 
made by SSA are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 
Vet. App. 362 (2001).

The record also shows that no VA examination has been afforded 
the Veteran regarding his claim for service connection for 
diabetes mellitus.  Inasmuch as there is evidence of elevated 
blood glucose levels in service, and in view of the alleged 
diagnosis of diabetes in 1997 at a point so close to service 
separation in April 1996, the conduct of a VA examination in 
order to assess the probable etiology of the Veteran's diabetes 
is warranted.  38 C.F.R. § 3.156(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records 
from Darnall Army Community Hospital at 
Fort Hood, Texas, and the associated Family 
Care Clinic Cove, including but not limited 
to those specifically complied by P. 
Yarborough, Family Nurse Practitioner, from 
April 1996 to the present.  

2.  Contact the Social Security 
Administration (SSA) and obtain all medical 
and administrative records utilized by SSA 
in determining the Veteran's entitlement to 
disability benefits.  Once obtained, those 
records should be included in the Veteran's 
VA claims folder.  

3.  Obtain all records of VA medical 
treatment from the VA Central Texas Health 
Care System dated form January 2007 to the 
present.

4.  The RO/AMC should schedule the Veteran 
for a VA endocrine examination in order to 
ascertain the nature and etiology of the 
claimed diabetes mellitus.  The claims 
folder in its entirety must be provided to 
the VA examiner for use in the study of 
this case and the report prepared should 
reflect the examiner's statement as to 
whether in fact the claims folder was made 
available and reviewed.  Such examination 
should include the taking of a complete 
medical history and the conduct of a 
clinical examination and all diagnostic 
testing deemed necessary by the examiner.  

Upon completion of the above, the VA 
examiner is asked to address the following 
question in detail, providing a rationale 
for each opinion provided:

Is it at least as likely as not (50 percent 
or greater probability) that any existing 
diabetes mellitus originated in service or 
is otherwise attributable to the Veteran's 
period of military service, and, also, 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's diabetes mellitus was manifested 
to a degree of 10 percent or more within 
the one-year period immediately following 
his service separation in April 1996?  A 
complete rationale should be provided for 
any opinion offered.

5.  Lastly, readjudicate the Veteran's 
claim for service connection for diabetes 
mellitus.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review. 

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


